EXHIBIT 2 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule13D with respect to the Ordinary Shares of Prothena Corporation plc dated as of December 28, 2012 is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(f) under the Securities Exchange Act of 1934. Dated:December 28, 2012 ELAN CORPORATION, PLC By: /s/William F. Daniel Name: William F. Daniel Title: Executive Vice President and Company Secretary Dated:December 28, 2012 ELAN SCIENCE ONE LIMITED By: /s/William F. Daniel Name: William F. Daniel Title: Company Secretary
